DETAILED ACTION
Introduction
Claims 1-8 and 10-20 have been examined in this application. Claims 1, 8, 12-14, 17, 19, and 20 are amended. Claims 2-7, 10, 11, 15, 16, and 18 are original. Claim 9 is cancelled.  This is a final office action in response to the arguments and amendments filed 11/8/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, filed 11/8/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 7-8 under the heading “Rejections under 35 U.S.C. § 103”), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional prior art of US2019/0047584A1 (Donnelly), as well as the previously relied upon art of US2019/0369616A1 (Ostafew), US2019/0317219A1 (Smith et al.), US2019/0256064A1 (Hecker et al.), US2019/0011910A1 (Lockwood et al.), U.S. 10,730,531 B1 (Phillips et al.), and US2017/0217431A1 (Class et al.).
Regarding the arguments pertaining to the previously made rejections under 112(a) (presented on p. 8 under the heading “Rejections under 35 U.S.C. § 112, First Paragraph”), the arguments and amendments are persuasive, and therefore the previously made rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 8 under the heading “Rejections under 35 U.S.C. § 112, Second Paragraph”), the arguments and amendments are partially persuasive. Particularly, the amendments to Claim 17 do not address all of the issues regarding the phrase “the vehicle traveling…” presented in the non-final office action mailed 6/8/2021, and no reasoned arguments regarding this claim have been provided. Thus, the rejection of Claim 17 is maintained. For all other previously made rejections under 112(b), the arguments and amendments are persuasive and the corresponding rejections are therefore withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Regarding Claims 1, 19, and 20, the claims recite the limitation of generating/generate, “based on the trajectory and a machine learning model that is based on passenger comfort data, a multi-dimensional envelope…” followed by a limitation for adjusting of a dimension of the envelope. However, the disclosure as originally filed (see e.g. Specification ¶0155-0159 and Claim 12 as originally filed on 10/23/2019) only recites the machine learning model which is based on passenger comfort data as performing the adjusting of the multi-dimensional envelope. The original disclosure does not appear to describe the original generating of the multi-dimensional envelope using a machine learning model which is based on passenger comfort data. Thus the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-8 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 19, and 20, the limitation for adjusting (or to adjust) “at least one dimension of the generated multi-dimensional envelope to adjust a lateral clearance between the adjusted multi-dimensional envelope and the identified one or more objects” renders the claims indefinite. Particularly, the phrase “to adjust a lateral clearance between the adjusted multi-dimensional envelope and the identified one or more objects” recites an effect of adjusting a clearance between an object and “the adjusted multi-dimensional envelope.” However, there is no antecedent basis for the term “adjusted multi-dimensional envelope” and the recited step of adjusting is for a dimension of the original multi-dimensional envelope rather than some adjusted envelope. It is not clear whether the limitation is intended to recite two separate adjustments (first an adjustment of the multi-dimensional envelope and a second adjustment of an adjusted multi-dimensional envelope), or alternatively whether the limitation is intended to only recite one such adjustment, which effectively creates or generates an adjusted multi-dimensional envelope. The scope of the functions in the limitation is therefore indefinite. For the purposes of examination, the limitation is interpreted as a single adjustment to the original multi-dimensional envelope to generate a new adjusted multi-dimensional envelope.
Claims 2-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 12, the limitation “wherein the adjusting of the at least one dimension of the generated multi-dimensional envelope comprises: determining, using the machine learning model, a particular lateral clearance between the multi-dimensional envelope and the one or more objects based on features extracted from the one or more objects and the threshold distance to the trajectory” renders the claim indefinite. Particularly, Claim 12 recites using “the machine learning model” which is recited as the same model in Claim 1. However, the machine learning model in Claim 12 is recited as 
Regarding Claim 13, the limitation “further comprising training, using the one or more processors, the machine learning model to determine a particular lateral clearance between the multidimensional envelope and the one or more objects based on features extracted from the one or more objects and the threshold distance to the trajectory” renders the claim indefinite. Particularly, Claim 13 recites using “the machine learning model” which is recited as the same model in Claim 1. However, the machine learning model in Claim 13 is recited as performing a completely different operation compared to the model in Claim 1, as Claim 13 recites the model determining lateral clearance (rather than creation of an envelope) and based on features extracted from objects and the distance to the trajectory (rather than passenger comfort data). It is not clear how a single machine learning model could be configured to performing these diverse operations. It is therefore unclear how the machine learning model is configured, and it is not clear if the term “machine learning model” is a single model (for example a single neural network) or alternatively if the term “machine learning model” may collectively refer to a plurality of algorithms or models which can perform the various operations. The scope of the claim is therefore indefinite. For the purposes of examination, the term “machine 
Regarding Claim 17, the phrase “the vehicle traveling along the trajectory between a present spatiotemporal location of the vehicle and a spatiotemporal location on the trajectory where the trajectory intersects a boundary of a lane, wherein the vehicle is traveling within the lane and the likelihood of confusion is determined between the spatiotemporal location and the boundary of the lane” renders the claim indefinite. There is no antecedent basis for the “likelihood of confusion,” and it is not clear if this is intended to be the likelihood of collision or something else. Additionally, the likelihood is stated to be determined between two locations, however it is not clear whether the claim is stating that the determining takes place when vehicle itself is currently between the recited locations, or alternatively, if the determining is some prediction for future conditions of the trajectory that is between the locations, or if the phrase is merely reciting some possible trajectory of the vehicle, or something else. The scope of the phrase and claim are therefore indefinite. For the purposes of examination, the likelihood of confusion is interpreted as the likelihood of collision, and the phrases describing the traveling between points is interpreted as a driving trajectory the vehicle may perform.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0369616A1 (Ostafew) in view of Published Application US2019/0047584A1 (Donnelly), further in view of Published Application US2019/0317219A1 (Smith et al.).

Regarding Claim 1, Ostafew discloses a method (see Figure 1, processor 120 and Figure 1, memory 122, and [0094] functions of system 400 in a software pipeline of an autonomous vehicle) comprising:
generating, using one or more processors of a vehicle (see Figures 4 and 5, [0104] trajectory planner 500 (also 408) which [0094] is implemented in software of an autonomous vehicle, see also Figure 1, processor 120), a trajectory for the vehicle (see [0125] estimations of future points based on the coarse driveline and speed plan), the trajectory comprising a plurality of spatiotemporal locations (see [0125] estimated future locations of the AV at discrete future time points);
generating, using the one or more processors (see Figure 8, [0104, 0105, 0148] process 800 which may be implemented in the vehicle, as part of the trajectory planner), based on the trajectory, a multi-dimensional envelope indicating first lateral constraints on a drivable region for the vehicle and containing the trajectory (see Figure 8, [0153] step 830 generating a drivable area adjusted for static objects, which is based on [0151] the drivable area “extracted from the coarse driveline” (trajectory));
(see [0095] the world model determined from sensor data), one or more objects (see Figure 8, [0150] step 810 identifying nearby objects in the world model);
adjusting, using the one or more processors, at least one dimension of the generated multi-dimensional envelope to adjust a lateral clearance between the adjusted multi-dimensional envelope and the identified one or more objects (see Figure 8, [0160], step 860 adjusting the drivable area based on dynamic objects, by cutting out portions of the drivable area (see Figure 9, an adjustment of a width dimension of the envelope to create a positive lateral clearance between the object and envelope rather than overlap)); and
navigating, using a control module of the vehicle (see Figure 1, [0051] controller 114 controlling the powertrain to control the vehicle movement), the vehicle based on second lateral constraints related to the adjusted multidimensional envelope (see Figure 9, [0124-0126] the trajectory optimized in a drivable area for autonomous vehicle to be safely operated based on the static and dynamic objects (i.e. using the final adjusted envelope)).


As above, Ostafew discloses the method comprising generating the multi-dimensional envelope, based on the trajectory, which takes into account the presence of static objects (see mapping above, and [0153] step 830) using a parameter of a clearance area (see [0153]).

Ostafew does not explicitly recite the method comprising:
generating, using the one or more processors, based on a machine learning model that is based on passenger comfort data, a multi-dimensional envelope.

Donnelly teaches a technique to adjust the driving of an autonomous vehicle (see [0005]), comprising:
generating, using the one or more processors (see [0005] implemented by computer), based on a machine learning model that is based on passenger comfort data, an adjustment to vehicle behavior related to clearance (see Figure 2, vehicle parameters are adjusted by a machine learning model based on passenger input data, and see Figure 6, [0137], the user feedback can include a lack of satisfaction for the vehicle being “too close to something” (passenger comfort data indicating discomfort with the proximity to objects).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the generation of the envelope including the clearance parameter, as disclosed in Ostafew to use a machine learned model handling passenger comfort data, for parameter adjustment, as is taught by Donnelly, resulting in the generation of the envelope based on a machine learning model that is based on passenger comfort data, with the motivation of improving passenger experiences for future driving sessions by taking passenger feedback into account during autonomous vehicle control (see Donnelly [0019]).


Ostafew further discloses the identifying of objects (see mapping above and [0150]) may comprise identifying a subset of all objects available (see [0150] a subset may be selected, for example as objects within a predetermined distance from the AV).

Ostafew does not explicitly recite the method comprising:
identifying one or more objects located within a threshold distance to the trajectory.

Smith et al. teaches a method of identifying a subset of objects in an autonomous vehicle (see e.g. Claim 1, [0051] detecting objects with LIDAR), comprising
Identifying one or more objects located within a threshold distance to the trajectory (see [0049] if a determined pose of an object is not within a threshold distance of a current intended path of a vehicle that object can be ignored in determining whether control of the vehicle needs to be adapted).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the identification of a subset of objects as disclosed in Ostafew to be the subset of objects that are located within a threshold distance to the trajectory, as is taught by Smith et al., with the motivation of increasing processing speed and efficiency by ignoring low-relevance objects and enhancing autonomous driving by improving the collection and interpretation of information about a vehicle’s environment (see Smith et al. [0002, 0049]).

Regarding Claim 2, Ostafew discloses the method of claim 1, wherein the identifying of the one or more objects comprises determining that the vehicle has a likelihood of collision greater than zero with the one or more objects (see [0167] Figure 10, an example of adjusting a driving area including [0179] determining hard boundaries based on a collision with another object being likely if the planned trajectory were to cross the boundary).

Regarding Claim 3, Ostafew discloses the method of claim 1, wherein the adjusting of the at least one dimension of the generated multi-dimensional envelope is based on at least one of a speed of the vehicle (see Figure 8, [0160] adjusting the drivable area for dynamic objects in step 860 being based on previous steps including [0155] step 840 the drivable area based on the speed plan of the autonomous vehicle, i.e. an anticipated speed of the vehicle), an acceleration, or a magnitude of jerk.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 6, Ostafew discloses the method of claim 1, wherein the multi-dimensional envelope is generated based on information contained within a map of an environment in which the vehicle is navigating (see Figure 6, the generation of the envelope in step 830 based on [0151] step 820 wherein the drivable area can be extracted from an HD map).

Regarding Claim 7, Ostafew discloses the method of claim 6, wherein the information contained within the map of the environment represents at least one of a road (see [0151] the drivable area can be bounded by boundaries of a road), a parking lot, a bridge, a construction zone, a curb of a road, a boundary of a lane (see [0151] the drivable area can be bounded by boundaries of a lane), an intersection, or a building.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 8, Ostafew discloses the method of claim 1, wherein the one or more sensors comprise at least one of a monocular video camera, a stereo video camera, a visible light camera, an infrared camera, a thermal imager, a LiDAR (see [0095] the world model using data from a LIDAR sensor), a radar (see [0079] vehicle 202 may include a radar sensor), an ultrasonic sensor, or a time-of-flight (TOF) depth sensor.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 10, Ostafew discloses the method of claim 1, wherein the identified one or more objects comprise at least one of other vehicles (see [0095] objects in the world model may be a vehicle), pedestrians (see [0095] objects in the world model may be a pedestrian), or cyclists (see [0095] objects in the world model may be a bicycle, which [0064, 0217] can be a dynamic object, i.e. a cyclist on a bicycle).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 14, Ostafew does not explicitly recite the method of claim 1, wherein the machine learning model is based on vehicular collision data or traffic data.

However Donnelly teaches the technique as recited above,
wherein the machine learning model is based on vehicular collision data or traffic data (see Figure 2, the machine learning model based on vehicle data 214 which [0061] can be indicative of traffic conditions).
The motivation to combine Ostafew and Donnelly was provided in the rejection of Claim 1.

Regarding Claim 15, Ostafew discloses wherein the generating of the multi-dimensional envelope (see [0153] generating the drivable area adjusted for static objects) comprises:
sampling, using the one or more processors, the trajectory to identify locations (see Figures 11, 12, [0175, 0178] in determining static boundaries, the coarse driveline is used to identify center points of bins);
for each location, determining, using the one or more processors, a lateral error tolerance with respect to the identified one or more objects (see [0178] boundaries corresponding to static objects are assigned to each bin and [0180] a distance between boundaries (a lateral margin for error in driving) is determined), the multi-dimensional envelope generated based on the determined lateral error tolerance (see [0176, 0179] the overall drivable error being defined by the boundaries from each bin).

Ostafew further discloses a technique for evaluating dynamic objects (see Figures 14-16, [0213-0214]) including:
sampling, using the one or more processors, the trajectory to identify the plurality of spatiotemporal locations (see [0215-0216] identifying predicted locations of the own vehicle at future points in time) and
for each spatiotemporal location of the plurality of spatiotemporal locations, determining, using the one or more processors, a lateral error tolerance with respect to the identified one or more objects (see [0217-0218] a distance 1424 (margin of error for driving) predicted at the corresponding time).

Ostafew does not explicitly recite the method of claim 1, wherein the generating of the multi-dimensional envelope comprises:
sampling, using the one or more processors, the trajectory to identify the plurality of spatiotemporal locations;
for each spatiotemporal location of the plurality of spatiotemporal locations, determining, using the one or more processors, a lateral error tolerance with respect to the identified one or more objects, the multi-dimensional envelope generated based on the determined lateral error tolerance.

In other words, Ostafew discloses the adjusting step for dynamic objects as comprising sampling and determining lateral error tolerances for each spatiotemporal location, but merely does not explicitly recite that the same sampling technique could be used for the generating step of generating the driving area based on static objects.

However, since each individual technique and function are shown in the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date that the sampling technique of each spatiotemporal location as used when dealing with dynamic objects could simply be substituted into the sampling for division of space as disclosed for the evaluation of static objects (in the generating of the envelope), because the evidence in the prior art shows that each technique is known, and substituting one for the other would produce predictable results of dividing a space into segments for lateral evaluation, with the motivation of enhancing efficiency and simplifying the processing by requiring only one way to subdivide space for evaluation.
 
Regarding Claim 16, Ostafew discloses the method of claim 1, wherein the generating of the multi-dimensional envelope (see [0153] generating the drivable area adjusted for static objects) comprises determining, using the one or more processors, a width of the multi-dimensional envelope (see Figure 9, [0153] determining a reduced width due to the cutouts) using a lateral error tolerance with respect to the identified one or more objects for at least one side of the multi-dimensional envelope (see [0153] the cutout including a clearance area (margin or tolerance for error) so that the AV does not get too close to the object, i.e. the width of the area being reduced using a lateral error tolerance for an object which (Figure 9) may be on one side of the envelope).

Regarding Claim 18, Ostafew discloses the method of claim 1, further comprising determining, using the one or more processors, a likelihood of collision for the vehicle with the identified one or more objects relative to a location on a longitudinal axis of the vehicle (see Figure 11, [0175] determining boundaries including [0179] determining a collision with another object may be likely or not, to define a hard boundary, which (Figure 11) may be in a bin (location) that is along the longitudinal axis of the vehicle 1102).

Regarding Claims 19 and 20: all limitations as recited have been analyzed with respect to Claim 1. Claim 19 pertains to an apparatus corresponding to the method of Claim 1. Claim 20 pertains to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim 1. Claims 19 and 20 do not teach or define any new limitations beyond Claim 1, therefore are rejected under the same rationale.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0369616A1 (Ostafew) in view of Published Application US2019/0047584A1 (Donnelly), further in view of Published Application US2019/0317219A1 (Smith et al.), further in view of Published Application US2019/0256064A1 (Hecker et al.).

Regarding Claim 4, Ostafew further discloses the system considering three-dimensional data (see e.g. [0096, 0279]).

Ostafew does not explicitly recite the method of claim 1, wherein the generated multi-dimensional envelope corresponds to a shape having a geometric volume.

However Hecker et al. teaches a method in vehicle control (see e.g. Claim 11),
(see [0065] a driving tube can be generated which represents the envelope of points on the vehicle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivable area of Ostafew to be a shape with volume, as is taught by Hecker et al., with the motivation of enhancing the robustness and safety of the system by considering all points on the vehicle (see Hecker et al. [0065]).

Regarding Claim 5, Ostafew does not explicitly recite the method of claim 4, wherein the geometric volume is tubular, cubic, or conical.

However Hecker et al. teaches the method as recited above,
wherein the geometric volume is tubular (see [0065] a driving tube can be generated which represents the envelope of points on the vehicle), cubic, or conical.
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
The motivation to combine Ostafew and Hecker et al. was provided in the rejection of Claim 4.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0369616A1 (Ostafew) in view of Published Application US2019/0047584A1 (Donnelly), further in view of Published Application US2019/0317219A1 (Smith et al.), further in view of Published Application US2019/0011910A1 (Lockwood et al.).

Regarding Claim 11, Ostafew further discloses features for teleoperation related to construction zones (see [0110, 0132]).

Ostafew does not explicitly recite the method of claim 1, wherein the identified one or more objects comprise construction zones or curbs.

However Lockwood et al. teaches a method in autonomous driving (see [0025]) in an envelope (see e.g. Figure 5A),
wherein the identified one or more objects comprise construction zones or curbs (see Figure 7A, [0104] sensors on the vehicle may detect static and dynamic objects that are identified as part of a construction zone).
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the identification of objects in Ostafew to include identification of construction zones, as is taught by Lockwood et al., with the motivation of enhancing the robustness of the vehicle to deal with more objects, and enhance safety and reliability of autonomous driving by allowing the vehicle to determine whether it can traverse the construction zone without assistance (see Lockwood et al., [0025, 0104]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0369616A1 (Ostafew) in view of Published Application US2019/0047584A1 (Donnelly), further in view of Published Application US2019/0317219A1 (Smith et al.), further in view of Patent U.S. 10,730,531 B1 (Phillips et al.).

Regarding Claim 12, Ostafew discloses wherein the adjusting of the at least one dimension of the generated multi-dimensional envelope (see [0153] step 830 adjusting the drivable area for static objects) comprises:
determining a particular lateral clearance between the multi-dimensional envelope and the one or more objects based on features extracted from the one or more objects (see [0153] a determined “clearance area” that is factored into the cutout so that the AV does not drive too close to the static object. I.e. a particular clearance that exists between the envelope and object based on an object boundary ([0150] extracted feature));
modifying, using the one or more processors, the at least one dimension of the multi- dimensional envelope, such that the lateral clearance between the vehicle and the identified one or more objects is greater than the particular lateral clearance (see [0187] the drivable area boundaries are defined by the cutouts (see Figure 12, a change in a lateral dimension of the envelope) such that [0153] the vehicle in the drivable area is laterally spaced from the object by at least the clearance area (particular lateral distance) or more).	


Ostafew does not explicitly recite the method of claim 1, comprising:
determining a particular lateral clearance based on the threshold distance to the trajectory.

However, as above, Smith et al. teaches that the identification of objects to be considered by the control system (and therefore cause a cutout in Ostafew with the particular lateral clearance) are:
based on the threshold distance to the trajectory (see [0049] and mapping in Claim 1 above).
The motivation to combine Smith et al. and Ostafew was provided in the rejection of Claim 1.


Additionally, Ostafew does not explicitly recite the method of claim 1, comprising:
determining, using the machine learning model, a particular lateral clearance between the multi-dimensional envelope and the one or more objects.

However, Phillips et al. teaches a method in autonomous vehicle control (see e.g. Claim 1), comprising:
determining, using the machine learning model, a particular lateral clearance between the multi-dimensional envelope and the one or more objects based on features extracted from the one or more objects (see 5:28-54, 12:65-13:14, a machine-learned model can determine a distance margin for passing (a particular lateral clearance) another object, based on object features).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the particular lateral clearance of Ostafew to be determined using a machine learning model, as is taught by Phillips et al., with the motivation of enhancing safety of the vehicle by increasing autonomous driving accuracy with respect to a variety of encountered objects (see Phillips et al., 3:31-46).

In other words, Smith et al. modifies the determination of the subset of objects in Ostafew such that all considered objects are within the threshold distance, and Phillips separately modifies the determination of a clearance area in Ostafew, which is based on the subset of objects.

Regarding Claim 13, Ostafew discloses the use of a particular lateral clearance between the multi-dimensional envelope and the one or more objects based on features extracted from the one or  (see [0153] a determined “clearance area” that is factored into the cutout so that the AV does not drive too close to the static object. I.e. a particular clearance that exists between the envelope and object), for a subset of objects.

Ostafew does not explicitly recite the method of claim 1, wherein the particular lateral clearance is based on:
the threshold distance to the trajectory.

However, as above, Smith et al. teaches that the identification of objects to be considered by the control system (and therefore cause a cutout in Ostafew with the particular lateral clearance) are:
based on the threshold distance to the trajectory (see [0049] and mapping in Claim 1 above).
The motivation to combine Smith et al. and Ostafew was provided in the rejection of Claim 1.


Additionally, Ostafew does not explicitly recite the method of claim 1, further comprising training, using the one or more processors, the machine learning model to determine a particular lateral clearance between the multi-dimensional envelope and the one or more objects based on features extracted from the one or more objects.

However, Phillips et al. teaches a method in autonomous vehicle control (see e.g. Claim 1), comprising:
training, using the one or more processors, the machine learning model to determine a particular lateral clearance between the multi-dimensional envelope and the one or more objects based on features extracted from the one or more objects (see 4:55-5:4, the machine-learned model can be trained using driving log data to determine vehicle action based on features associated with an object, including (5:28-54) a distance margin for passing).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the particular lateral clearance of Ostafew to be determined using a trained machine learning model, as is taught by Phillips et al., with the motivation of enhancing safety of the vehicle by increasing autonomous driving accuracy with respect to a variety of encountered objects (see Phillips et al., 3:31-46).

In other words, Smith et al. modifies the determination of the subset of objects in Ostafew such that all considered objects are within the threshold distance, and Phillips separately modifies the determination of a clearance area in Ostafew, which is based on the subset of objects.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0369616A1 (Ostafew) in view of Published Application US2019/0047584A1 (Donnelly), further in view of Published Application US2019/0317219A1 (Smith et al.), further in view of Publication US2017/0217431A1 (Class et al.).

Regarding Claim 17, Ostafew further discloses driving situations wherein:
the vehicle traveling along the trajectory between a present spatiotemporal location of the vehicle and a spatiotemporal location on the trajectory (see [0124, 0125] the vehicle operates using a plan of plural future vehicle locations at future time points, i.e. travelling from a present location to a subsequent one) where the trajectory intersects a boundary of a lane, wherein the vehicle is traveling within the lane, wherein the vehicle is traveling within the lane (see Figure 9, [0164] trajectory 962 may cause a vehicle to travel into the next lane, i.e. the trajectory intersecting a left boundary during travel in the right lane).

Ostafew does not explicitly recite the method of claim 1, further comprising determining, using the one or more processors, a likelihood of collision for the vehicle with the identified one or more objects based on a speed constraint for the vehicle, and the likelihood of confusion is determined between the spatiotemporal location and the boundary of the lane.
However Class et al. teaches a method for vehicle control (see e.g. Claim 9),
comprising determining, using the one or more processors (see [0037] vehicle ECU processing signals), a likelihood of collision for the vehicle with the identified one or more objects based on a speed constraint for the vehicle (see [0046-0047] the probability of collision is calculated by the ECU based on velocity of the own vehicle (i.e. a controlled constraint on vehicle speed)), and the likelihood of confusion is determined between the spatiotemporal location and the boundary of the lane (see Figure 1, [0042] for a movement 120 of a vehicle to another lane, i.e. determined when the vehicle is between an original position in a first lane and a position crossing into the next lane).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the determining of boundaries for the vehicle of Ostafew to determine a likelihood of collision based on a speed constraint for the vehicle, as is taught by Class et al., with the motivation of enhancing the safety of the vehicle by allowing additional control of pre-crash safety measures (see Class et al., [0049]).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20180074507-A1 teaches subject matter including creating and adjusting a corridor for a vehicle to travel (see e.g. Claim 1).
US-20200174490-A1 teaches subject matter including training of a machine learning model to account for similar comfort and safety considerations that would be accounted for by a human driver (see e.g. [0126]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                   

/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619